*831Opinión disidente del
Juez Asociado Señor Negrón García.
H-i
De entrada, en recta lógica, si se acepta que la Consti-tución obliga a los jueces al retiro forzoso (jubilación) a los setenta (70) años de edad, ¿bajo qué argumento misterioso puede al otro día esa misma persona ponerse la misma toga, sentarse en el mismo estrado y seguir administrando la misma justicia? ¿Sólo porque ahora su nombramiento es como juez “especial” en función a su horario limitado y dieta diaria?
Con todo respeto, la opinión mayoritaria está revestida de un eufemismo impermisible. “[A]l partir de conceptos y no de la realidad para razonar jurídicamente, olvidamos algo que con mucha certeza ha observado el filósofo néoto-mista Noel: De un gancho pintado en una pared no se puede colgar más que una cadena igualmente pintada en la pared” (Énfasis en el original.) J. Vallet de Goytisolo, Panorama del Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1973, pág. 67.
Nada en la Constitución ni en su historial valida la tesis legislativa de que los jueces que alcancen la edad máxima de retiro obligatorio (jubilación) puedan después continuar como “jueces especiales” o ser nombrados como tal. Todo lo contrario, sin excepciones y con referencia a cualquier juez —por interacción recíproca de la Sec. 10, Art. V y la See. 3, Art. IX de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1— se proscribieron los servicios judiciales más allá de la edad de jubilación.
De dudosa juridicidad, por no decir ilógico, es el curso y razonamiento mayoritario que consiste en entrar a perfilar y aplicar la doctrina de funcionario de facto sin declarar inconstitucional previamente la Ley Núm. 125 de 12 de *832julio de 1986, Leyes de Puerto Rico 410, que eliminó ese límite de edad del cargo de jure de Juez Especial. 4 L.P.R.A. sec. 62(f). Semejante salto conceptual es al vacío y jurídicamente mortal.
Debemos recordar que la fuente de autoridad de este Tribunal no es celestial. En virtud de ello, es la fuerza persua-siva intrínseca de nuestros fundamentos lo que genera res-peto, autoridad y acatamiento de las decisiones de este Foro. Rechazamos el dogma que da a las mayorías, simple-mente por la superioridad numérica, razón del derecho divino. Elaboremos.
HH hH
En su sustrato, la opinión mayoritaria correctamente sostiene que la doctrina de funcionario de facto presupone la existencia de un cargo de jure y, además, que su nom-bramiento “haya sido hecho de conformidad con una ley inconstitucional antes de que ésta fuera declarada como tal”. Véase Opinión mayoritaria, pág. 822. Bajo esos predi-cados resulta obvio que si la ley es válida, el nombramiento es de jure. En ese supuesto, ¿no es acaso innecesario, por no decir imposible, activar la figura del funcionario de facto? Ciertamente no puede decidirse este caso aplicando la doctrina de funcionario de facto a menos que haya pre-cedido un decreto de inconstitucionalidad de la Ley Núm. 125, supra.
Ante esta realidad, ¿cómo pueden “hacer académica” la cuestión? Opinión mayoritaria, págs. 824-826. ¿Cómo eva-dir el decreto de inconstitucionalidad de la susodicha Ley Núm. 125 que excluyó a los jueces “especiales” del mandato de retiro obligatorio (jubilación) al arribar a los setenta (70) años?
El mandamiento constitucional dispone:
La Asamblea Legislativa establecerá un sistema de retiro para los jueces, retiro que será obligatorio cuando hubieren *833cumplido setenta años de edad. (Énfasis suplido.) Art. V, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 361.
Advertimos un texto imperativo, libre de ambigüedades, producto del debate en la Asamblea Constituyente. Ordena establecer un “Sistema de Retiro de la Judicatura [para que] los jueces puedan acumular reservas para su vejez, incapacidad, separación del servicio o muerte, garanti-zando su independencia”. García Martínez v. Gobernador, 109 D.P.R. 294, 301 (1979). Impone a todos una “jubilación compulsoria” a los setenta (70) años. Ese retiro también permite una constante renovación y designación de nuevos jueces.
La See. 3 del Art. EX de nuestra Constitución, supra, ayuda a descubrir él verdadero significado de este precepto. Con vigencia transitoria excluyó “del límite de edad fijado por esta Constitución para el retiro obligatorio [a] todos los jueces de los tribunales de Puerto Rico que estén desempeñando sus cargos a la fecha en que comience a regir esta Constitución ...”. (Enfasis suplido.) 1 Diario de Sesiones de la Convención Constituyente 512-513 (1952). Véanse: Diario de Sesiones, supra, Vol. 3, págs. 1678, 2148, 2165-2166, 2297 y 2307-2310.
El siguiente diálogo, cuyos protagonistas fueron los de-legados Gutiérrez Franqui y Reyes Delgado, revela su pro-pósito:
Sr. Gutiérrez Franqui: ... Al examinar esta disposición en la Comisión de Redacción y Estilo, y tratando de aclarar un poco el concepto, en relación con la frase “independientemente del límite de edad fijado por esta constitución”, encontramos en el Diario de Sesiones correspondiente al día 54 de sesión, de la Convención, que en torno a esta disposición se expresó que la salvedad únicamente se refería a los jueces del Tribunal Supremo. Y que además, se dio como fundamento de que eso era así, que solamente se refería a los jueces del Tribunal Supremo, porque la disposición sobre retiro compulsorio sola-mente alcanzaba a los jueces del Tribunal Supremo.
Examinando, sin embargo, la disposición sobre el artículo judicial, según quedó aprobado, encontramos que la disposición *834sobre retiro compulsorio a los 70 años se refiere a todos los jue-ces, y no únicamente a los jueces del Tribunal Supremo. Siendo eso así, estimamos que hay una inconsistencia entre dos dispo-siciones de la constitución que debe aclarar esta Convención, adoptar el criterio que crea adecuado; y entonces la Comisión de Estilo lo pondrá en la forma que corresponda. (Enfasis suplido.) 3 Diario de Sesiones, supra, Vol. 3, pág. 2297.
La inconsistencia aludida generó una propuesta aclara-toria del señor Reyes Delgado para que se excluyeran todos los jueces que ocupaban en aquel momento sus cargos. Se refería a los incumbentes magistrados de este Tribunal Supremo —cuyos nombramientos entonces eran vitalicios de origen presidencial federal— los de Distrito (después Superior) y Municipal (después Distrito). O sea, dicho dele-gado planteó que era justo que "la excepción se extendiese también a aquellos jueces que estén por cumplir el término para que fueron electos, por si acaso éstos cayeran dentro del límite de 70 años”. (Énfasis suplido.) Diario de Sesio-nes, supra, Vol. 3, pág. 2308.
Ante dicho planteamiento, el Delegado señor Gutiérrez Franqui inquirió:
¿Entonces, si he entendido bien al- compañero, la proposición que hace a la Convención, es que se adopte la decisión de que queden excluidos de las disposiciones obligatorias de retiro, los actuales jueces del Tribunal Supremo; y, en cuanto a los demás jueces: que quedan excluidos en lo que se refiere al cumpli-miento de sus actuales términos?
SR. REYES DELGADO: Exacto. Diario de Sesiones, supra, Vol. 3, pág. 2308.
Así aclarado, la proposición fue secundada y, luego de otra lectura, aprobada por la Asamblea. En su obra Sis-tema Judicial de Puerto Rico, Río Piedras, Ed. U.P.R., 1978, pág. 128, el Ledo. José Trías Monge, con absoluta fidelidad a ese legajo, señala que “[l]as recomendaciones de la Comisión se enmendaron en segunda lectura para reque-rir que el retiro de todos los jueces fuese obligatorio cuando cumpliesen setenta años de edad”. (Énfasis suplido.)
*835I — i HH 1 — 1
Se ha intentado justificar la Ley Núm. 125, supra, a base de que el límite de los setenta (70) años es contrario a las tendencias modernas sobre la mejor utilización de los servicios de jubilados. Incluso se ha dicho que son jueces distintos, ahora “especiales”, ya que no están sujetos al ho-rario y a la jornada de los “regulares-activos”.
La dificultad de ambos argumentos es que estamos ante un mandato y una obligación, sin excepciones, de rango constitucional, que goza de supremacía sobre la voluntad y el buen deseo de la Législatura de aumentar los recursos de personal en la Rama Judicial.
Bajo el diseño constitucional vigente es impermisible que coexistan dos (2) tipos de jueces: (1) unos “regulares-activos” a quienes la Constitución les impone un método para sus nombramientos (Primer Ejecutivo y Consejo y Consentimiento del Senado), mecanismo y razones para destitución, prohibición de intervenir directa o indirecta-mente en actividades políticas de cualquier tipo, unas ga-rantías en cuañto a sus términos y sueldos, y el retiro obli-gatorio a los setenta (70) años de edad, y (2) simultáneamente otros jueces denominados “especiales”, sujetos también a las mismas protecciones, prerrogativas y limitaciones constitucionales, excepto el límite de edad.
IV
El nombre o la etiqueta no hace la cosa; lo crucial es su contenido y sustancia. El apellido “especial” es una forma sutil de tratar de evadir indirectamente lo que la Constitu-ción directamente manda, esto es, que todo juez está “obli-gado” a jubilarse al cumplir setenta (70) años.
Lo absurdo de la situación queda ilustrado gráficamente en el cuadro comparativo de características comunes si-guiente:
*836CUADRO COMPARATIVO
Características
Juez Regular Juez Especial
Título'. Juez Juez Especial
Cualificaciones: Abogado, con experiencia de varios años; buena reputación; menor de se-tenta (70) años. Cualificaciones: (Ex Juez) abo-gado, con experiencia de varios años; buena reputación; menor o mayor de setenta (70) años.
Nombramiento: Primer Ejecu-tivo y Consejo y Consenti-miento del Senado. Nombramiento: Primer Ejecu-tivo y Consejo y Consenti-miento del Senado.
o
Tribunal Supremo si fueron nombrados después de la ley.(1)
Funciona como Juez Superior o Juez de Distrito. Funciona como Juez Especial Superior o Juez Especial de Distrito.
Realiza funciones judiciales por designación de ley y del Juez Presidente. Realiza funciones judiciales por designación de ley y del Juez Presidente.
Asignación con o sin término fijo-Asignación con término fijo.
Posee todos los poderes y pre-rrogativas judiciales Posee todos los poderes y pre-rrogativas judiciales
Celebra matrimonios y puede tener y portar arma de fuego. Celebra matrimonios y puede tener y portar arma de fuego.
Prohibido ejercer abogacía. Prohibido ejercer abogacía.
No puede practicar notariado. No puede practicar notariado.
Sujeto a Judicial. Cánones de Etica Sujeto a Judicial. Cánones de Etica
Cumple Reglas para la Admi-nistración del Tribunal de Pri-mera Instancia. Cumple Reglas para la Admi-nistración del Tribunal de Pri-mera Instancia.
Le aplican normas administra-tivas de la Oficina de Adminis-tración de los Tribunales. Le aplican normas administra-tivas de la Oficina de Adminis-tración de los Tribunales, si no son incompatibles con su jor-nada especial.
*837Le cubren prohibiciones sobre actividades políticas. Art. V, Sec. 12, Const. E.L.A., L.P.R.A., Tomo 1. Le cubren prohibiciones sobre actividades políticas. Art. V, Sec. 12, Const. E.L.A., L.P.R.A., Tomo 1.
“Sueldo” fijado por ley. “Pensión” fijada por ley más dietas.
Notamos, pues, que una vez “jubilado constitucional-mente” por edad, la única diferencia esencial a la condición anterior de juez es la “jornada especial y dietas”. Ante esta realidad no contradicha, otra vez preguntamos: “Una vez alcanzada la edad de 70 años de retiro constitucional obli-gatorio, ¿puede un juez jubilado ser nombrado por el Tribunal Supremo y retornar a la judicatura a ejercer las mis-mas prerrogativas del cargo que poco antes tuvo que abandonar:'? ¿Son lo determinante y esencial las funciones y deberes del cargo y no el título de ‘Juez Especial’? ¿Tiene algún sentido jurídico esta determinación? ¿Existe real-mente alguna diferencia, o por el contrario es ficticia? Y finalmente, ¿no estamos indirectamente incumpliendo un mandato constitucional que goza de supremacía sobre uno legislativo? Las contestaciones que brindemos son vitales para el país y futuro del Poder Judicial.” (Enfasis suplido.) Designación Juez Especial, 119 D.P.R. 411, 415-416 (1987), voto disidente, al cual se unió el Juez Asociado Señor Re-bollo López.
La mayoría, al resolver hoy el caso bajo la doctrina de funcionario de facto, implícitamente reconoce que la Ley Núm. 125, supra, es inconstitucional. Ex profeso, contra toda lógica adjudicativa, han elaborado la proposición ex-cusatoria de que el planteamiento es académico. La contra-dicción conceptual y metodológica es insalvable.
Para “academizar” el planteamiento de inconstituciona-lidad, nos dicen que lo realmente cuestionado es el “acto de *838presidir el juicio, llevado a cabo por el Honorable Torres Rigual”. (Énfasis suprimido.) Opinión mayoritaria, pág. 823. Olvidan que la ilustrada sala de instancia precisa-mente dictaminó inconstitucional todo el proceso y vere-dicto condenatorio presidido por el Honorable Torres Rigual. Pasan por alto que en la petición de certiorari ante nos, el Procurador General señala y discute como error, in extenso, ese decreto de inconstitucionalidad y, finalmente, ignoran que “el acto de presidir [u]n juicio” entraña nece-sariamente el ejercicio de una prerrogativa judicial que co-rresponde sólo a jueces; función que precisa de una inves-tidura legal y de un nombramiento de jure. Sólo ausente éste, podemos hablar de funcionario de facto.
Con respeto, el enfoque decisorio mayoritario pertenece al “[m]undo jurídico descr[it]o por Lewis Carrol, en ‘Alicia en [el] país de las Maravillas’... donde se desarrolla aque-lla extraordinaria competencia de crocquet: flamencos vi-vos como mazos, erizos vivos como bolas y sotas vivas como arcos; pero —país de las maravillas, donde todo era vida— sin normas o con normas a las que no se prestaba atención, porque en el juego todo era ‘vida’ y se escapaba a su consideración”. (Énfasis suplido.) C.R. Sanz, Sobre el Dere-cho y el proceso, 1983-B Rev. Jur. Arg. La Ley 875, 884.
V
Al igual que en el pasado, no cuestionamos el loable propósito que inspiró la Ley Núm. 19 de 30 de octubre de 1975 (4 L.P.R.A. sec. 62a et seq.) que autoriza que jueces pensionados presten sus servicios en la Judicatura. Desig-nación Juez Especial, supra. Enfatizamos, sin embargo, que en su origen la propia ley prohibía ese desempeño des-pués de los setenta (70) años. A espaldas de la Constitu-ción, la Ley Núm. 125, supra, pretendió eliminar esa prohibición.

*839
A su amparo, ilustres miembros pensionados de la Judi-catura prestaron valiosísimos servicios. Se destaca promi-nentemente el Hon. Hiram Torres Rigual, a quien nos unen fuertes lazos de entrañable amistad y cuyas excelentes cre-denciales como jurista conocemos muy de cerca por haber compartido durante más de una década en este Foro el que-hacer judicial y en esa gestión haber recibido el beneficio de su inteligencia, mesura y calor humano. Su amor, compro-miso y entusiasmo con la causa de la justicia le sitúan y acreditan como único Juez Asociado que, después de su re-tiro voluntario y prematuro, prestó por años valiosos servi-cios en el entonces Tribunal Superior, incluso más allá de la edad de retiro compulsorio.


 Quaere, su constitucionalidad.